Citation Nr: 0636535	
Decision Date: 11/24/06    Archive Date: 12/06/06

DOCKET NO.  04-35 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to a compensable evaluation for service-
connected scar, right little finger, ventral surface.

2.  Entitlement to a compensable evaluation for service-
connected scar, right ring finger, ventral surface.

3.  Entitlement to an increased evaluation for service-
connected right little and ring finger, status post split 
thickness skin graft, ulnar neuropathy, limitation of motion, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1977 to 
October 1981.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO).  This case was remanded by the Board 
in December 2005 for additional development.

The record shows that the veteran has two donor site scars, 
associated with his service-connected disabilities, as the 
result of a skin graft operation performed during military 
service.  The issues of entitlement to service connection for 
these scars have not been adjudicated by VA and are therefore 
referred to the RO for appropriate disposition.


FINDINGS OF FACT

1.  For the period prior to August 30, 2002, the veteran's 
service-connected scar, right little finger, ventral surface, 
was manifested by a loss of sensation over the skin graft.

2.  For the period on and after August 30, 2002, the 
veteran's service-connected scar, right little finger, 
ventral surface, was and is manifested by tenderness with 
palpation.

3.  For the period prior to August 30, 2002, the veteran's 
service-connected scar, right ring finger, ventral surface, 
was manifested by a loss of sensation over the skin graft.

4.  For the period on and after August 30, 2002, the 
veteran's service-connected scar, right ring finger, ventral 
surface, was and is manifested by tenderness with palpation.

5.  The veteran's service-connected right little and ring 
finger, status post split thickness skin graft, ulnar 
neuropathy, limitation of motion, is manifested by mild 
incomplete paralysis.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for the 
veteran's service-connected scar, right little finger, 
ventral surface, for the period prior to August 30, 2002, 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.71a, 4.118, Diagnostic Codes 5223, 7805 
(2002).

2.  The criteria for a separate 10 percent evaluation for the 
veteran's service-connected scar, right little finger, 
ventral surface, for the period on and after August 30, 2002, 
have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.118, Diagnostic Code 7804 (2006).

3.  The criteria for a compensable evaluation for the 
veteran's service-connected scar, right ring finger, ventral 
surface, for the period prior to August 30, 2002, have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 4.71a, 4.118, Diagnostic Codes 5223, 7805 (2002).

4.  The criteria for a separate 10 percent evaluation for the 
veteran's service-connected scar, right ring finger, ventral 
surface, for the period on and after August 30, 2002, have 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 
C.F.R. § 4.118, Diagnostic Code 7804 (2006).

5.  The criteria for an evaluation in excess of 10 percent 
for the veteran's service-connected right little and ring 
finger, status post split thickness skin graft, ulnar 
neuropathy, limitation of motion, have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.124a, Diagnostic Code 8516 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).  Prior to initial 
adjudication, a letter dated in August 2002 satisfied the 
duty to notify provisions.  An additional letter was also 
provided to the veteran in March 2004, after which the claim 
was readjudicated.  See 38 C.F.R. § 3.159(b)(1); Overton v. 
Nicholson, No. 02-1814 (U.S. Vet. App. September 22, 2006); 
see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The veteran's service medical records, VA medical 
treatment records, and indicated private medical records have 
been obtained.  VA examinations were provided to the veteran 
in connection with his claims.  There is no indication in the 
record that additional evidence relevant to the issues 
decided herein is available and not part of the claims file.  
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2006).  The 


Schedule is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2006).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2006).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  This involves a 
factual determination of the current severity of the 
disability.  Id. at 58.

Service connection for scar, right fifth finger, ventral 
surface and scar, right fourth finger, ventral surface was 
granted by a February 1982 rating decision and a 
noncompensable evaluation was assigned for both under 38 
C.F.R. § 4.118, Diagnostic Code 7805, effective October 12, 
1981.  A July 1988 rating decision recharacterized the 
disabilities as scar, right little finger, ventral surface 
with right ulnar nerve injury and scar, right ring finger, 
ventral surface with right ulnar nerve injury.  The rating 
decision continued the noncompensable evaluations, and 
assigned a 10 percent evaluation for multiple noncompensable 
service-connected disabilities under 38 C.F.R. § 3.324, 
effective April 11, 1988.

This appeal is based upon an October 2002 rating decision 
which continued the previous evaluations.  Subsequent to a 
December 2005 remand by the Board, an August 2006 rating 
decision discontinued the 10 percent evaluation for multiple 
noncompensable service-connected disabilities under 38 C.F.R. 
§ 3.324 and a 10 percent evaluation was assigned for right 
little and ring finger, status post split thickness skin 
graft, ulnar neuropathy, limitation of motion under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8515, effective July 26, 2002.

An August 2002 VA medical examination report stated that the 
veteran complained of limited motion in the right fourth and 
fifth fingers, as well as pain and numbness.  The veteran 
stated that his fingertips were "sometimes numb."  On 
physical examination, there were skin graft donor site scars 
on the medial forearm and the volar side of the right palm, 
along side of the fifth metacarpal, measuring 2 inches by 1 
inch and 2 inches respectively.  These scars were nontender 
and moved freely.  The veteran's fourth finger had a 1 inch 
by 1/2 inch area of skin graft on the palm side at the proximal 
interphalangeal joint.  The fifth finger had a 1 inch by 1 
inch grafted area of skin on the palm and the ulnar side of 
the finger from the proximal interphalangeal joint to the 
middle of the distal phalanx.  The skin grafts had no touch 
sensation, however touch sensation was present in the 
fingertips.  The report stated that the veteran actively 
resisted attempts to determine the range of motion of the 
fingers.  The report further stated that when passive and 
with distraction, the veteran's fingers all had full flexion 
from 0 to 90 degrees in all joints.  The joints were all 
intact with no laxity.  The examiner stated that no motor 
loss whatsoever was seen in the veteran's fingers with full 
motion.  The diagnosis was status following wounds to the 
right fourth and fifth fingers with loss of tissue that 
required skin grafts.  The report further stated that

[t]he skin grafts are numb, as is normal.  
There was no involvement of the digital 
nerves or the ulnar nerves in the fingers 
in the initial lacerations or at this 
time.  The function is excellent with 
full motion of these fingers and good 
strength.  There is no loss of motion, no 
loss of function and no loss of sensation 
in the fingers, 


except over the skin graft on the palm 
side of the fourth and fifth fingers as 
noted.  More likely than not, the skin 
grafts would be sensitive to any heavy 
work and would require the use of gloves.  
There is no functional loss of these 
fingers.  There was obvious psychogenic 
musculoskeletal overlay on my 
examination.

A July 2002 letter from a private physician stated that the 
veteran's right hand needed to be evaluated for increasing 
numbness and worsening function.

In an August 2002 statement, the veteran reported that he had 
problems with numbness, loss of grip, pain, and stiffness 
that was increasing in severity.  He also reported having 
trouble climbing ladders and operating power tools, including 
dropping and losing control of the power tools.

In an October 2002 statement, the veteran reported that he 
had problems with severe numbness, loss of grasp, and pain.  
He also reported being unable to straighten his fingers, 
having trouble holding objects, and having trouble climbing 
ladders.  The veteran stated that his injury was getting 
worse.

In the August 2003 notice of disagreement, the veteran stated 
that his service-connected disabilities required him to wear 
gloves at all times and limited his ability to grasp tools, 
climb ladders, and maintain control as a result of pain, 
stiffness, and numbness.  The veteran stated that the 
symptoms had not improved and continued to get worse over 
time and interfered with his employment.

In the August 2004 appeal to the Board, the veteran stated 
that his fingers were getting worse as time went on.  He 
stated that he often lost his grip on tools he needed to do 
his job.  He also indicated that the disabilities impacted 
his ability to drive his car.

In an October 2005 videoconference hearing before the Board, 
the veteran testified that he sometimes got a sharp pain when 
he tried to grasp tools, which he would 


lose control of and drop.  He stated that this had never been 
a serious problem at work, he had never injured himself or 
someone else due to his disability, and his disability had 
never caused him to lose a job or stopped him from pursuing a 
particular occupation.  The veteran stated that he had 
numbness in the tips of his fingers, pain in the center of 
the scars, and did not have a good grasp with his right hand.  
He stated that the pain was only in the fingers and described 
it as "sharp" and "deep."  The veteran further reported 
having some limitation of movement in his fingers.  When 
describing his scars, the veteran stated that they did not 
open up or ulcerate, the scar on his little finger was 
"soft" and the scar on his ring finger was "hard."  He 
stated that he did not think the scars caused any pain.

A November 2005 private medical examination report stated 
that the veteran complained of pain with climbing a ladder, 
grasping objects, and any activity with vibration, such as 
using a lawnmower or a floor buffer.  The veteran stated that 
his pain was at level 0, on a scale from 0 to 10, when at 
rest, and at level 5, on a scale from 0 to 10, with activity.  
On physical examination, numbness was reported over the 
veteran's scars and described as loss of protective sensation 
of the distal fourth and fifth digits.  The veteran's grip 
strength was reported as "46" in his right hand and "85" 
in his left hand.  The report stated that the veteran's right 
hand had 54 percent of the strength of his left hand.  The 
veteran reported no edema with active resistance.  On range 
of motion testing, the veteran's fourth and fifth fingers 
were slightly limited on flexion and his ring finger was 
limited on extension.  The veteran had tight extrinsic 
flexors.  His functional impairments were listed as heavy 
lifting, pulling, climbing a ladder, and using both hands.  
The assessment stated that the veteran "displays some limits 
in [range of motion], decreased strength compared to 
unaffected hand, and some loss of protective sensation in 
affected digits."  The diagnosis was ulnar neuritis of the 
right hand.

A December 2005 letter from a private physician stated that 
the veteran had chronic right hand pain due to a remote 
injury.  A second December 2005 letter from a private 
physician stated that physical examination showed that the 
veteran's dominant right arm had become less dominant over 
the years.  The veteran reported compromised sensation and 
power in his right small and ring fingers.  The veteran's 


range of motion in the fingers was "good."  Sensation to 
the veteran's fingertips was decreased and there was 
"obvious weakness in the flexor profundus and certainly 
sublimis function to the ring finger."  The letter stated 
that the veteran's right hand grip was significantly less 
than his left hand grip.  The intrinsics function was much 
weaker on the right hand than on the left and the pinch 
strength was about the same without use of the small fingers.  
On range of motion testing, there was some minimal limitation 
of function of the ring and small fingers.  The letter 
further stated that electromyography and nerve conduction 
velocity

studies are essentially normal to that 
extremity indicating that the basic nerve 
function in the forearm is good and that 
it is only in the fingertips where the 
lacerations reveal a pronounced 
difference.

Our thought is that with the loss of 
sensation and weakness to the small and 
ring finger the level of permanent 
physical impairments to the small and 
ring fingers of the right hand are 35% of 
the digits respectively.

A June 2006 VA ulnar neuropathy medical examination report 
stated that the veteran's claims file had been reviewed.  The 
veteran complained of constant numbness of the fourth and 
fifth digits.  The veteran described flare-ups of "sharp 
pain which would last for a few minutes" in the fourth digit 
with the use of tools and when climbing.  He stated that he 
also had pain with the use of the hand.  The veteran's 
symptoms were not affected by changes in the weather.  The 
disabilities affected his daily activities and he had changed 
some activities to his left hand, such as carrying items, 
using a knife, or drinking hot liquids.

On physical examination, the veteran had altered sensation at 
the area of split-thickness skin graft near the proximal 
interphalangeal joint of the fourth and fifth digits.  
Proximal ulnar sensation was intact.  There was no ulnar 
atrophy noted in the right hand.  The veteran held his fourth 
and fifth digits flexed and stated that 


it was the most comfortable position.  He was able to 
passively extend the fifth digit to neutral.  Passive 
extension of the fourth digit required more effort and lacked 
10 degrees from full extension at the proximal and distal 
interphalangeal joints.  There was increasing discomfort with 
passive extension.  The veteran could approximate the thumb 
to all fingers, lacked 1 centimeter (cm.) between the fourth 
digit and the palm, and lacked 0.5 cm. between the fifth 
digit and the palm.  There was good active range of motion 
through the thumb and digits two and three.

On range of motion testing, digit four had flexion to 80 
degrees and extension to -10 degrees, at the 
metacarpophalangel joint, flexion to 70 degrees and active 
extension to -30 degrees, at the proximal interphalangeal 
joint, and flexion to 20 degrees, active extension to -15 
degrees, and passive extension to -10 degrees, at the distal 
interphalangeal joint.  Digit five had flexion to 80 degrees 
and extension to neutral, at the metacarpophalangeal joint, 
flexion to 60 degrees and active extension to -20 degrees, at 
the proximal interphalangeal joint, and flexion to 20 degrees 
and active extension to -10 degrees, at the distal 
interphalangeal joint.  Discomfort was reported throughout 
the range of motion and after active and passive range of 
motion testing.  The veteran indicated increasing discomfort 
in the right hand and the strength with grip in digits four 
to five was poor.  The diagnosis was ulnar neuropathy, 
distal, digits four and five of the right hand.

A June 2006 VA scars examination report stated that the 
veteran was status post split-thickness skin graft.  On the 
right forearm distal to the medial epicondyle was a 2 cm. by 
6 cm. skin graft donor site which was intact.  There was no 
discomfort, hyperpigmentation, loss of surrounding tissue, 
elevation of the scar, or depression of the scar.  At the 
right palm, ulnar aspect distal to the wrist, there was a 
second donor site measuring 1cm. by 5 cm.  The skin was 
intact.  There was no elevation, depression, adherent 
underlying tissue, tissue loss, or tenderness with palpation.

On the fifth digit, distal to the proximal interphalangeal 
joint, there was a 1 cm. by 2 cm. area of skin graft.  The 
scar was tender with palpation, adherent to underlying 
tissue, and hyperpigmented compared to surrounding tissue.  
There was limitation of motion at the proximal and distal 
interphalangeal joints of the fifth digit as noted 


in the June 2006 VA ulnar neuropathy medical examination 
report.  On the fourth digit, distal to the proximal 
interphalangeal joint, there was a 1.5 cm. by 1.5 cm by 2 cm. 
area of skin graft which was triangular in shape.  There was 
tenderness with palpation and adherence to underlying tissue.  
There was no elevation or depression of the scar.  There was 
limitation of motion at the proximal and distal 
interphalangeal joints of the fourth digit as noted in the 
June 2006 VA ulnar neuropathy medical examination report.  
The diagnosis was status post split-thickness skin graft to 
the fourth and fifth digits of the right hand.

Scars Of The Right Little And Ring Fingers

The evidence of record shows that the veteran is right-
handed.  Therefore, for rating purposes, his right hand is 
considered his major or dominant extremity.  See 38 C.F.R. § 
4.69 (2006).

During the pendency of this appeal, VA revised the criteria 
for diagnosing and evaluating the skin, effective August 30, 
2002.  See 67 Fed. Reg. 49596 (July 31, 2002).

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-03; 69 Fed. Reg. 25179 
(2003).  The amended versions may only be applied as of their 
effective date and, before that time, only the former version 
of the regulation may be applied.  VAOPGCPREC 3-00; 65 Fed. 
Reg. 33422 (2000); see also Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003).

The RO addressed the veteran's claims under both the old 
criteria in the Schedule and the current regulations in the 
July 2004 Statement of the Case.  Therefore, there is no 
prejudice to the veteran for the Board to apply the 
regulatory revisions both prior to and beginning on August 
30, 2002 in the appellate adjudication of this appeal.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Under the Schedule in effect prior to August 30, 2002, 
Diagnostic Code 7805 provided that scars were rated on the 
limitation of function of the part affected.  38 C.F.R. § 
4.118, Diagnostic Code 7805 (2002).  Under Diagnostic Code 
5223, favorable ankylosis of the ring and little fingers 
warranted a 10 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5223 (2002).  Diagnostic Code 5223 also 
applied to limited motion permitting flexion of the tips to 
within 2 inches (5.1 cm.) of the transverse fold of the palm.  
Limitation of motion of less than 1 inch (2.5 cm.) in either 
direction was not considered disabling.  Id at (a).

The August 2002 VA medical examination report stated that the 
veteran had a full range of motion in all fingers.  
Accordingly, a compensable evaluation was not warranted under 
Diagnostic Code 5223 prior to August 30, 2002.

Ratings under Diagnostic Code 7804, prior to August 30, 2002, 
were not for application.  Although the August 2002 VA 
medical examination found loss of sensation over the skin 
graft on the palm side of the fourth and fifth fingers, no 
tenderness or pain was noted on objective demonstration.  See 
38 C.F.R. § 4.118, Diagnostic Code 7804 (2002).

Ratings under other provisions, prior to August 30, 2002, 
were not for application because the medical evidence of 
record prior to August 30, 2002 did not demonstrate that the 
veteran's scars were the result of burns or were poorly 
nourished, with repeated ulceration.  See 38 C.F.R. § 4.118, 
Diagnostic Codes 7801, 7802, 7803 (2002).

Under the Schedule in effect on and after August 30, 2002, 
Diagnostic Code 7805 provides that scars are rated on the 
limitation of function of the affected part.  38 C.F.R. § 
4.118, Diagnostic Code 7805 (2006).  While the June 2006 VA 
scars examination report noted limitation of motion in the 
veteran's little and ring fingers, the report referred to the 
June 2006 VA ulnar neuropathy examination report which stated 
that the veteran's limitation of motion was due to ulnar 
neuropathy.  Accordingly, the medical evidence of record 
shows that the limitation of motion cannot be ascribed to the 
veteran's right little and ring finger scars.  As such, the 


veteran's finger scars do not cause a limitation of function 
and thus a compensable rating is not warranted under 
Diagnostic Code 7805.  Furthermore, under Diagnostic Code 
5230, a noncompensable rating is warranted for any limitation 
of motion of the ring or little finger.  38 C.F.R. § 4.71a, 
Diagnostic Code 5230 (2006).  As such, even if the veteran's 
limitations of motion in his right little and ring fingers 
were due to his service-connected scars, a compensable 
evaluation would not be warranted under Diagnostic Code 7805.  
See Id.

Under Diagnostic Code 7804, scars that are superficial and 
painful on examination warrant a 10 percent evaluation.  38 
C.F.R. § 4.118, Diagnostic Code 7804 (2006).  The June 2006 
VA scars examination report stated that the veteran's scars 
of the right little and ring fingers were both tender with 
palpation.  Accordingly, a 10 percent evaluation is warranted 
for both the scar of the right little finger and the scar of 
the right ring finger under Diagnostic Code 7804.  See Id.  
Under Diagnostic Code 7804, a 10 percent evaluation is the 
maximum rating available.  Thus, a rating in excess of 10 
percent under Diagnostic Code 7804 is not warranted.

As for other provisions under the Schedule, the veteran's 
scars do not exceed 12 square inches in area and are not 
unstable.  See 38 C.F.R. §§ 4.118, Diagnostic Codes 7801, 
7802, 7803 (2006).  Accordingly, evaluations in excess of 10 
percent are not warranted under these provisions.

In finding that the criteria for 10 percent evaluations have 
been met under the provisions of the current criteria in the 
Schedule for the scar of the right 4th finger and the right 
5th finger, separate evaluations, in addition to the 
disability rating assigned for resultant neurological 
manifestations for the right 4th finger and the right 5th are 
now warranted.  Service connection for a scar contemplates 
impairment to the skin, and service connection for ulnar 
neuropathy contemplates a neurological impairment to the 
fingers.  The veteran's symptomatology for these two 
disorders is distinct and separate.  As a consequence, 
service-connected scar of the ventral surface of the right 
little finger and scar of the ventral surface of the right 
ring finger, must be rated separately from the veteran's 
service-connected status post 


split thickness skin graft, ulnar neuropathy, limitation of 
motion of the right little and ring fingers.  Brady v. Brown, 
4 Vet. App. 203 (1993); Esteban v. Brown, 6 Vet. App. 259 
(1994).  

Ulnar Neuropathy

The Schedule provides that assignment of a 10 percent rating 
is warranted for incomplete paralysis of the major ulnar 
nerve to a mild degree.  A 30 percent rating is warranted for 
incomplete paralysis of the major ulnar nerve to a moderate 
degree.  38 C.F.R. § 4.124a, Diagnostic Code 8516.

With respect to diseases of the peripheral nerves, the term 
"incomplete paralysis" indicates a degree of lost or impaired 
function substantially less than the type picture for 
complete paralysis for a particular nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  When the 
involvement is bilateral, the ratings should be combined with 
application of the bilateral factor.  38 C.F.R. § 4.124a.

A rating in excess of 10 percent is not warranted for right 
little and ring finger, status post split thickness skin 
graft, ulnar neuropathy, limitation of motion.  The medical 
evidence shows that the veteran's right hand ulnar neuropathy 
is currently manifested by limitation of motion, numbness, 
and weakness in the right little and ring fingers.  The 
November 2005 private medical report stated that the veteran 
had a loss of protective sensation on the fourth and fifth 
digits, a slightly limited flexion on the fourth and fifth 
digits, and a limited extension on the ring finger.  Though 
the report stated that the veteran's right hand grip strength 
was only 54 percent of his left hand grip strength, the 
December 2005 letter from a private physician stated that the 
veteran's right small and ring fingers were 35 percent 
impaired.  Furthermore, the June 2006 VA ulnar neuropathy 
examination report stated that the veteran could move his 
fourth finger to within 1 cm. of his palm and his fifth 
finger to within 0.5 cm. of his palm.  There is no medical 
evidence of record that shows that the veteran's ulnar 
neuropathy causes any symptomatology in his right thumb, 


index, or middle fingers, or indeed in any other part of his 
hand, wrist or arm.  As such, the Board finds that the 
veteran's incomplete paralysis of the major ulnar nerve is 
best characterized as mild.  Accordingly, a rating in excess 
of 10 percent is not warranted under Diagnostic Code 8516.  
See 38 C.F.R. § 4.124a, Diagnostic Code 8516.

The Board notes that the August 2006 RO rating decision 
awarded a 10 percent evaluation for service-connected right 
little and ring finger, status post split thickness skin 
graft, ulnar neuropathy, limitation of motion, under 
Diagnostic Code 8515.  However, Diagnostic Code 8515 
contemplates involvement of the median nerve, not the ulnar 
nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8515 (2006).  
Accordingly, an evaluation in excess of 10 percent is not 
warranted under Diagnostic Code 8515.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence does not meet the criteria under the Schedule for a 
rating in excess of 10 percent, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A compensable evaluation for scar, right little finger, 
ventral surface, for the period prior to August 30, 2002, is 
denied.

A separate evaluation of 10 percent, but no greater, for the 
period on and after August 30, 2002, for scar, right little 
finger, ventral surface, is granted.

A compensable evaluation for scar, right ring finger, ventral 
surface, for the period prior to August 30, 2002, is denied.

A separate evaluation of 10 percent, but no greater, for the 
period on and after August 30, 2002, for scar, right ring 
finger, ventral surface, is granted.

An evaluation in excess of 10 percent for right little and 
ring finger, status post split thickness skin graft, ulnar 
neuropathy, limitation of motion, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


